department of the treasury internal_revenue_service j u u ij washington d c tax_exempt_and_government_entities_division uniform issue list nov se't ep pats s xk e legend taxpayer a individual l financial_institution u financial_institution j amount c plan y dear ke ee ee this is in response to your request dated may as supplemented by correspondence dated september -2849 in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan y of big_number shares of financial_institution j stock taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to individual l giving incorrect advice for taxpayer a’s situation taxpayer a further represents that the big_number shares of financial_institution stock remain in her investment account with financial_institution u on date taxpayer a’s stockbroker individual l and taxpayer a discussed the rollover of taxpayer a’s investment in plan y of financial_institution j pag page her former employer's retirement_plan a portion of taxpayer a’s investment in plan y was in a financial_institution j stock fund which taxpayer a wanted to maintain individual l told taxpayer a that she could do a net_unrealized_appreciation nua transaction which would result in tax savings and allow her to maintain the investment taxpayer a and individual l mistakenly believed that the stock fund investment was actual shares of stock also on november taxpayer a and individual l called financial_institution j to request a rollover from plan y individual l told financial_institution j that taxpayer a wanted her investment in the financial_institution j stock fund to be distributed as stock rather than rolled over financial_institution j managed the financial_institution j stock fund and would only allow a distribution from this fund to be in cash or converted into financial_institution j stock on december taxpayer a’s investment in the financial_institution j stock fund was converted into big_number shares of financial_institution j stock and were electronically transferred to financial_institution u and deposited in taxpayer a’s regular brokerage account on date taxpayer a received a check for amount c the funds in her plan y account less the value of the big_number shares of the financial_institution j stock taxpayer a deposited amount c into her ira on date when taxpayer a received her form 1099-r the taxable_amount was dramatically different from what she had anticipated taxpayer a’s tax preparer and individual l discussed the nua transaction and realized that it required the investment in the financial_institution j stock fund be in shares of financial_institution j stock prior to the distribution from plan y individual l had mistakenly arranged for the distribution on behalf of taxpayer a based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of the big_number shares of financial_institution j stock sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 pag page sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after december are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions’ sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the fact that individual l mistakenly arranged for a distribution of stocks rather than a rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of the big_number shares of financial_institution j stock taxpayer a is granted a period of days from the issuance of this ruling letter to contribute the big_number shares of financial_institution j stock to a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of big_number shares of financial_institution j stock to a rollover ira will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto kkke page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact address all correspondence to se t ep ra t3 id at please sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
